Citation Nr: 0504612	
Decision Date: 02/17/05    Archive Date: 02/24/05

DOCKET NO.  02-09 493	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to compensation under the provisions of title 38, 
United States Code, Section 1151, for the veteran's death 
claimed to have resulted from treatment at a VA medical 
facility.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from October 1941 to April 
1945.  He died in January 1998.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating decision by of 
a Regional Office (RO) of the Department of Veterans Affairs 
(VA).  In April 2002, the appellant appeared at a hearing 
local hearing at the RO.  The case was previously before the 
Board and was remanded in October 2003.


FINDINGS OF FACT

1.  The veteran died as a result of a self-inflicted gunshot 
wound.  

2.  The proximate cause of the veteran's death was not due to 
carelessness, negligence, lack of proper skill, error in 
judgement, or similar instance of fault on the part of VA in 
furnishing medical treatment.   


CONCLUSION OF LAW

The requirements for compensation benefits pursuant to the 
provisions of 38 U.S.C. § 1151 for the cause of the veteran's 
death resulting from a January 1998 hospitalization have not 
been met.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.358 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), is codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002).  This legislation provides, among other 
things, for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  
The intended effect of the regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied 
claim.  After reviewing the claims folder, the claimant has 
been notified of the applicable laws and regulations which 
set forth the necessary criteria for the benefits currently 
sought.  The discussions in the February rating decision, the 
May 2002 statement of the case, and the August 2002 and 
January 2004 supplemental statements of the case informed the 
claimant of the information and evidence necessary to warrant 
entitlement to the benefit sought.  Moreover, in February and 
March 2001 letters, the appellant was advised of the types of 
evidence VA would assist her in obtaining as well as her own 
responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Charles v. Principi, 16 Vet. App. 370 (2002).  The 
Board notes that these letters were sent to the appellant 
prior to the February and May 2002 rating decisions.  The 
VCAA notice was therefore timely.  See Pelegrini v. Principi, 
18 Vet. App. 112 (2004). 

It is further noted that February 2001 and March 2001 RO 
letters and the October 2003 Board remand implicitly notified 
the appellant of the need to submit any pertinent evidence in 
the appellant's possession.  In this regard, the appellant 
was repeatedly advised to identify any source of evidence and 
that VA would assist in requesting such evidence.  The Board 
believes that a reasonable inference from such communications 
was that the appellant must also furnish any pertinent 
evidence that the appellant may have and that the 
requirements of 38 C.F.R. § 3.159(b)(1) have been met.  The 
Board finds that all notices required by VCAA and 
implementing regulations were furnished to the appellant and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters.

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record as it stands includes 
sufficient competent evidence.  The record contains an 
opinion from a VA examiner as to the impact the veteran's 
hospitalization had on his death.  Moreover, all available 
pertinent records, in service, private, and VA, have been 
obtained, including an autopsy report.  In addition, the 
appellant appeared at a hearing at the RO in April 2002.  The 
Board finds that the record as it stands includes adequate 
competent evidence to allow the Board to decide the case and 
no further action is necessary.  See generally 38 C.F.R. § 
3.159(c)(4).  No additional pertinent evidence has been 
identified by the claimant as relevant to the issue on 
appeal.  Under these circumstances, no further action is 
necessary to assist the claimant with the claim.

38 U.S.C.A. § 1151 

Initially, the Board notes that 38 U.S.C. § 1151 was amended 
by section 422(a) of Pub. L. No. 104-204.  The revised law is 
effective with respect to claims filed on or after October 1, 
1997. The appellant's claim for DIC was after this date and 
therefore, the amended law is applicable.  See VAOPGCPREC 40-
97 (Dec. 31, 1997).

Under the amended law, compensation shall be awarded for a 
qualifying additional disability or death in the same manner 
as if such additional disability or death was service-
connected.  For purposes of this section, a disability or 
death is a qualifying additional disability if the disability 
or death was not the result of the veteran's willful 
misconduct and (1) the disability or death was caused by 
hospital care, medical or surgical treatment, or examination 
furnished the veteran under any law administered by the 
Secretary, and the proximate cause of the disability or death 
was (A) carelessness, negligence, lack of proper skill, error 
in judgment, or similar instance of fault on the part of the 
Department in furnishing the hospital care, medical or 
surgical treatment, or examination; or (B) an event not 
reasonably foreseeable.  38 U.S.C.A. § 1151 (West 2002).

The regulations provide that, in determining whether 
additional disability exists, the veteran's physical 
condition immediately prior to the disease or injury upon 
which the claim for compensation is based will be compared 
with the physical condition subsequent thereto.  With regard 
to medical or surgical treatment, the veteran's physical 
condition prior to the disease or injury is the condition 
that the medical or surgical treatment was designed to 
relieve.  Compensation is not payable if the additional 
disability or death results from the continuance or natural 
progress of the disease or injury for which the training, 
treatment, or hospitalization was authorized.  38 C.F.R. 
§ 3.358(b).

The additional disability or death must actually result from 
VA hospitalization, medical treatment, or surgical treatment, 
and not merely be coincidental therewith.  In the absence of 
evidence satisfying this causation requirement, the mere fact 
that aggravation occurred will not suffice to make the 
additional disability or death compensable.  38 C.F.R. 
§ 3.358(c)(1), (2).

Compensation is not payable for the necessary consequences of 
medical or surgical treatment properly administered with the 
express or implied consent of the veteran, or, in appropriate 
cases, the veteran's representative.  "Necessary 
consequences" are those which are certain to result from, or 
were intended to result from, the medical or surgical 
treatment provided.  Consequences otherwise certain or 
intended to result from a treatment will not be considered 
uncertain or unintended solely because it had not been 
determined, at the time consent was given, whether that 
treatment would in fact be administered.  38 C.F.R. 
§ 3.358(c)(3).

If the evidence establishes that the proximate cause of the 
injury suffered was the veteran's willful misconduct or 
failure to follow instructions, the additional disability or 
death will not be compensable, except in the case of a 
veteran who is incompetent.  38 C.F.R. § 3.358(c)(4).

A review of the record demonstrates that the veteran died on 
January [redacted], 1998.  The immediate cause of the veteran's death 
as listed on the death certificate is a perforating contact 
gunshot wound to the head.  There were no other causes 
listed.  

The appellant contends that the VA hospital improperly 
discharged the veteran on January 24, 1998, and that as a 
result of the improper discharge, the veteran committed 
suicide.  

In support of her claim, the appellant submitted a July 2001 
letter from C. S., M.D.  Dr. S. indicated that he had been 
asked to review the veteran's medical records and assess 
whether proper care and diligence were applied to the 
veteran's care.  He noted that the veteran died just one day 
after discharge from hospitalization for gastrointestinal 
bleeding due to duodenal ulcers which were not actively 
bleeding during his hospital stay.  Dr. S. noted that during 
his hospital stay, the veteran had fevers in excess of 101 
degrees.  He had an upper gastrointestinal endoscopy that 
confirmed small duodenal ulceration and erosions.  There was 
mild gastritis as well.  He was discharged on a number of 
medications which included Prevacid, Metronidazole, 
Tetracycline, and Benazepril.  He noted that the latter 
medication and dosing was of extreme interest in that the 
discharge medications advised him to take this as 40 mg four 
times daily.  This dosage for a hypotensive agent of ACE 
inhibitor class exceeded the upper limit maximal dose by 2-4 
fold.  

He further reported that additionally, the veteran was known 
to have coronary heart disease.  He stated that according to 
observations during his hospitalization and from his spouse, 
he was confused intermittently, seemed to have personality 
changes, and was more distant and noncommunicative.  The 
veteran seemed to be too ill to be discharged at that time 
per his spouse and clearly acted unlike his usual self.  

He stated that constitutionality and emotionally, the veteran 
seemed too ill for discharge.  On top of this he was to take 
a significant and toxic benazepril dose per medical 
instructions.  He noted that the veteran was a devout 
Jehovah's Witness, in whom suicide was anathema.  He 
indicated that the final act of his self-inflicted gunshot 
wound to the head seemed incomprehensible except in a 
situation of medical and toxic depression.  

He noted that it was his belief that serious concerns 
regarding the veteran's quality of care had been raised 
including issues of premature discharge from the hospital, 
toxic medication doses, fevers of unknown origin, and so on.  

At the time of her April 2002 hearing, the appellant 
testified that the veteran was wearing diapers when she took 
him to the hospital due to bleeding.  Thereafter, he was 
admitted.  She noted that when she arrived at the hospital 
one morning she was met by five doctors to discuss the 
veteran's discharge plans.  

She indicated that she told them that the veteran was in no 
condition to go home.  She testified that the veteran had 
written a note stating that he was throwing up blood and 
bleeding red blood from his rectum and that he was not going 
back to the hospital.  She stated that his religion did not 
permit him to commit suicide.  The appellant noted that the 
veteran was not stable on discharge despite what was 
reported.  She indicated that the veteran had never been seen 
by Dr. S.  The appellant also described how she found the 
veteran in the garage after he had committed suicide.  The 
appellant further testified that the veteran was running 
fevers while in the hospital.  She also reported that Dr. S. 
had told her that he was taking a lethal dose of certain 
medications.  The appellant also noted that the veteran was 
not given a psychiatric evaluation.  The appellant indicated 
that it was her belief that VA was negligent with the 
treatment of her husband and that this resulted in his death.  

In March 2003, the Board requested further development on the 
issue of whether the appellant was entitled to benefits under 
38 U.S.C. § 1151.  

In conjunction with development, the matter was referred to a 
VA gastroenterologist for review.  The examiner noted that 
the veteran had been hospitalized from January 19, 1998, to 
January 24, 1998.  During that time he was admitted to the 
hospital for evidence of upper gastrointestinal bleeding for 
seven days with a history of black tarry stools consistent 
with melena.  Apparently, the veteran had had a history of 
melena in the past and had refused evaluation previously.  At 
the time of his admission to the hospital, the veteran was 
found to have evidence of upper gastrointestinal bleeding 
with a hemocrit falling to 27 percent.  He was admitted on 
January 19, 1998, and upper gastrointestinal panendoscopy was 
performed on January 21st.  At that time he was found to have 
evidence of multiple duodenal ulcers with erosion.  There was 
also evidence of gastritis.  At the time of an endoscopy, 
active bleeding from any of the lesions was noted.  Biopsies 
were taken from the stomach area of gastritis which showed 
evidence of helicobacter pylori infection thought to related 
in part to the duodenal ulcers.  

The veteran had been started on Lansoprazole twice a day to 
which was added Bismuth two tablets four times per day, 
Tetracycline 500 mg four times per day, and Flagyl 250 mg 
four times a day.  It was planned that this combination of 
medications would be continued for a total of seven days with 
the Lansoprazole being continued thereafter.  Over the course 
of the next three days, from January 21st to the 24th, the 
veteran was deemed to be stable with regard to the episode of 
upper gastrointestinal bleeding.  

The examiner further noted that during his hospital stay, the 
veteran was found to have a fever which was evaluated 
thoroughly at which time he was found to have no overt 
infection other than the helicobacter pylori induced 
gastritis as noted above.  After starting the above 
antibiotics for the helicobacter pylori, his temperature 
returned to normal and remained there for the rest of his 
hospital stay.  Nevertheless, the etiology of the fever was 
still undetermined at the time of discharge.  Provisions for 
further evaluation as an outpatient were established 
including a CT scan of the abdomen as well as further follow 
up with the veteran's primary care physician.  The 
possibility of multiple myeloma was raised during the 
veteran's hospitalization and the appropriate tests were 
performed and pending at the time of discharge.  

The examiner noted that the veteran had had a history of 
coronary artery disease but had had no episodes of chest pain 
or evidence of myocardial injury during his hospitalization.  
His anti-hypertensive medications were held during his 
hospitalization.  However, at the time of discharge it was 
felt that these medications could be restarted as an 
outpatient as his hemoglobin and hemocrit improved at the 
time.  

He further observed that at the time of discharge, the 
veteran was deemed to be stable and could be safely 
discharged to home.  At the time of discharge, he was 
continued on Lansoprazole 300 mg twice a day, Bismuth tablets 
at two four times a day, Tetracycline 500 mg four times per 
day, Flagyl 250 mg four times per day and iron sulfate one 
tablet per day.  Nitroglycerin was reinstituted on a prn 
basis should the veteran develop chest pain and his anti-
hypertensive Benazepril was restarted as 40 mg once a day.  

He indicated that it was important to note that during the 
veteran's hospitalization he did not receive any blood 
products because he was a Jehovah's Witness.  On the morning 
after the first day of discharge, the veteran was found to 
have sustained a gunshot wound to the head which was 
considered to be self-inflicted.  There was an apparent 
suicide note found which indicated that he had noted rectal 
bleeding once again and that he was not going to undergo or 
tolerate further tests.  The examiner indicated that the 
veteran had been offered a colonoscopy during his hospital 
stay but refused that procedure.  He further observed that 
extensive review of the record over the course of the years 
indicated no overt evidence of any type of psychiatric 
disorder or suicidal ideation at any time.  He also noted 
that at the time of discharge, the veteran was deemed 
competent to handle VA funds.  

The examiner stated that it was his belief that the 
medications at the time of discharge were appropriate, 
including the Benazepril dose of 40 mg once a day.  Also, the 
therapy for his duodenal ulcers, including Lansoprazole, 
Bismuth tablets, Tetracycline, and Flagyl, was appropriate 
for the treatment of the helicobacter pylori induced peptic 
ulcer disease.  He indicated that it was also appropriate to 
withhold the veteran's aspirin at that time and that the iron 
sulfate was appropriate for the treatment of the acute blood 
loss anemia.  The examiner stated that the medications 
prescribed at the time of discharge did not contribute to the 
veteran's suicide.  

The examiner also noted that the veteran underwent extensive 
evaluation for his medical problems as it pertained to the 
gastrointestinal bleeding, fever of unknown origin, aortic 
stenosis, and history of coronary artery disease.  He also 
reported that the colonoscopy was offered but refused.  The 
examiner further indicated that during the last three days of 
hospitalization, the veteran had no fever.  He also observed 
that outpatient and appropriate follow-up was arranged in 
February 1998.  The examiner indicated that it was his 
opinion that the veteran was not prematurely discharged and 
that the appropriate therapy for his medical condition was 
applied and in no way contributed to his suicide.  

The Board notes that the appellant has continuously expressed 
her belief that the veteran was discharged too early and/or 
did not receive proper care during his period of 
hospitalization from January 19, 1998, to January 24, 1998, 
and that this led to his committing suicide on January [redacted], 
1998.  The Board does not doubt the sincerity of the 
appellant's belief in this claimed causal connection.  
However, as the appellant has not been shown to be a medical 
expert, she is not qualified to express an opinion regarding 
any medical causation which led to the veteran's death.  As 
it is the province of trained health care professionals to 
enter conclusions which require medical expertise, such as 
opinions as to diagnosis and causation, Jones v. Brown, 7 
Vet. App. 134, 137 (1994), the appellant's lay opinions 
cannot be accepted as competent evidence to the extent that 
they purport to establish such medical causation.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); See 
also Heuer v. Brown, 7 Vet. App. 379, 384 (1995).

As to the July 2001 letter from Dr. S., the Board notes that 
Dr. S. was never the veteran's physician and that he had been 
asked by the appellant to review the veteran's medical 
records and assess whether proper care and diligence were 
applied to the veteran's care.  The Board further observes 
that while Dr. S. reported that taking 40 mg of benazepril 4 
times per day would exceed the upper limits by two to four 
fold, the actual discharge orders called for taking 40 mg of 
the medication daily.  As to the veteran's fevers, the Board 
notes that the veteran was not found to have a fever at the 
time of discharge.  Although Dr. S. noted that the veteran 
appeared to be confused during his period of hospitalization, 
he was found to be competent for VA purposes at the time of 
his discharge.  There were also no psychiatric findings made 
at the time of the veteran's hospitalization.  

The July 2003 VA examiner's report was made following a 
thorough review of the veteran's claims folder.  The examiner 
observed that the veteran was deemed to be stable with regard 
to the episode of upper gastrointestinal bleeding as of 
January 24th.  He further noted that after treatment with 
antibiotics, the veteran's temperature returned to normal and 
remained there for the rest of his hospital stay.  The 
examiner also observed that provisions for further evaluation 
as an outpatient were established including a CT scan of the 
abdomen and further follow up with the veteran's primary care 
physician and that the possibility of multiple myeloma was 
raised during the veteran's hospitalization and the 
appropriate tests were performed and pending at the time of 
discharge.  The examiner also noted that while the veteran 
had had a history of coronary artery disease, he had no 
episodes of chest pain or evidence of myocardial injury 
during his hospitalization and that at the time of discharge 
it was felt that heart medications could be restarted as an 
outpatient as his hemoglobin and hemocrit had improved.

He further observed that at the time of discharge, the 
veteran was deemed to be stable and could be safely 
discharged to home. 

The examiner noted that the morning after the first day of 
discharge, the veteran was found to have sustained a gunshot 
wound to the head which was considered to be self inflicted 
and that there was an apparent suicide note found which 
indicated that that veteran had noted rectal bleeding once 
again and stated that he was not going to undergo or tolerate 
further tests.  The examiner stated that the veteran had been 
offered a colonoscopy during his hospital stay but refused 
that procedure.  He further indicated that an extensive 
review of the record over the course of the years revealed no 
overt evidence of any type of psychiatric disorder or 
suicidal ideation at any time.  He also noted that at the 
time of discharge, the veteran was deemed competent to handle 
VA funds.  

The examiner stated that it was his belief that the 
medications at the time of discharge were appropriate, 
including the Benazepril dose of 40 mg once a day.  He opined 
that the medications prescribed at the time of discharge did 
not contribute to the veteran's suicide.  The examiner also 
noted that the veteran underwent extensive evaluation for his 
medical problems as it pertained to the gastrointestinal 
bleeding, fever of unknown origin, aortic stenosis, and 
history of coronary artery disease.  The examiner indicated 
that it was his opinion that the veteran had not been 
prematurely discharged and that the appropriate therapy for 
his medical condition was applied and in no way contributed 
to his suicide.  

The Board is giving more probative weight to the VA 
examiner's opinion as it was based upon a thorough review of 
the veteran's claims folder and he provided specific and 
detailed reasons for his conclusions.  Moreover, it addressed 
and persuasively refuted each of the points raised in Dr. S's 
July 2001 letter.  

Accordingly, in this case, for reasons cited above, the 
preponderance of the evidence is against the claim and there 
is no doubt to be resolved.


ORDER

Entitlement to compensation under the provisions of title 38, 
United States Code, Section 1151, for the veteran's death 
claimed to have resulted from treatment at a VA medical 
facility is denied. 



	                        
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


